Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status:
	Claims 5, 6 and 12-30 have been cancelled.
	Claims 1-4, 7-11 and 31-41 are under examination.
	 
Withdrawn rejections
Applicant's amendments and arguments filed 1/21/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 31-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm (US 2004/0131552 A1) and Fassihi et al. (US 5783212) as evidenced by: 
Mohammed et al. (CA 2 764 517 A1) (published June 7, 2010) (cited in prior action);
Oshlack ‘760 (Oshlack et al., US 5,273,760) (cited in prior action);
Oshlack ‘493 (Oshlack et al., US 5,286,493) (cited in prior action);
Oshlack ‘982 (Oshlack et al., US 6,024,982, pub. Feb. 2000) (cited in prior action). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims, for example:  

    PNG
    media_image1.png
    604
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    347
    659
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    641
    media_image4.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1 and 3, Boehm teaches that: “opioids, such as morphine, hydromorphone, hydrocodone and oxycodone, are effective in the management of pain” [0005] and teaches the opioid agonist oxymorphone and pharmaceutically acceptable salts thereof (claim 22; [0041]) which is also understood by the ordinary artisan to be effective in treating pain. Thus the tablet suitable for oral administration (claims 32, 35) containing the opioid agonist oxymorphone (claims 20-22) is intended for use in methods of treating pain.  Boehm is directed to a sustained release tablet suitable for oral administration comprising a first layer comprising a sequestering subunit of the invention and a second layer comprising a therapeutic agent in releasable form, wherein the first layer is coated with the second layer [0014, 0050, 0118, 0123] where the sustained-release formulations preferably slowly release the therapeutic agent, e.g., when ingested and exposed to gastric fluids, and then to intestinal fluids [0125] in a time from of 1-24 hours [0127] and where the first layer can be a single subunit and the therapeutic agent can be in the second layer of subunits 
With regard to instant claim 1 limitation of an abuse resistant pharmaceutical composition, Boehm teaches abuse deterrence [0128] and Boehm teaches a sequestering subunit and related compositions and methods (Title) wherein the subunit comprises an aversive agent and a blocking agent.  (Abs.)  Boehm teaches a dosage forms and methods of preventing abuse
In further regard to the composition being in a tablet unit dosage form comprising a tablet layers, where the diffusion layer is the only drug containing layer of instant claim 23, Boehm teaches, for example:
(claim 32)  A tablet comprising a first layer comprising the sequestering subunit of any of claim 1-15, 17, 18, 20, 24 or 25 and a second layer comprising the therapeutic agent in releasable form, wherein the first layer is coated with the second layer and the drug has to diffuse form the second layer within the GI tract to treat pain.  
(claim 17)  The sequestering subunit of cl. 7, wherein the aversive agent is incorporated into the core and the core is coated with the first aversive agent-impermeable material.
(claim 20)  . . .the aversive agent is  . . .a gelling agent
(claim 21) The sequestering subunit of claim 20, wherein the therapeutic agent is an opioid agonist.
(claim 22) The sequestering subunit of claim 21, wherein the opioid agonist is. . . hydrocodone . . .
(claim 7)  The sequestering subunit of claim 1, wherein the blocking agent is the first aversive-agent impermeable material and a core.
(claim 1)  A sequestering subunit comprising an aversive agent and a blocking agent . . .
(See also, e.g., [0014], [0118], [0119])

In regard to the innermost expansion layer and the barrier layer:  The tablets or capsules comprise a sequestering subunit comprising an aversive agent and a blocking agent, wherein the blocking agent prevents release of the aversive agent in the gastrointestinal tract for 24 hours or more (e.g. cl. 1) thus being a barrier which does not substantially dissolve in the GI tract.
In regard to the innermost expansion layer of claim 34 and the combination of an opioid agonist with a gelling agent:  The aversive agent may be a gelling agent (e.g. cl. 20), for example hydroxypropyl methylcellulose (e.g., [0061]), the instantly elected species.  The aversive agent may be incorporated into the core. (e.g., cl. 17)
[0062] With the inclusion of a gelling agent in the dosage
form, the gelling agent preferably imparts a gel-like quality
to the dosage form upon tampering that spoils or hinders the
pleasure of obtaining a rapid high from due to the gel-like
consistency of the tampered dosage form in contact with the
mucous membrane, and in certain embodiments, prevents
the abuse of the dosage form by minimizing absorption, e.g.,
in the nasal passages. A gelling agent can be added to the
formulation in a ratio of gelling agent to opioid agonist of
from about 1:40 to about 40:1 by weight, preferably from
about 1:1 to about 30:1 by weight, and more preferably from
about 2: 1 to about 10: 1 by weight of the opioid agonist. In
certain other embodiments, the dosage form forms a viscous
gel having a viscosity of at least about 10 cP after the dosage
form is tampered with by dissolution in an aqueous liquid
(from about 0.5 to about 10 ml and preferably from 1 to
about 5 ml). Most preferably, the resulting mixture will have
a viscosity of at least about 60 cP.
See also claims 20 – 22, e.g.

20. The sequestering subunit of claim 1, wherein the
aversive agent is selected from the group consisting of an
antagonist of a therapeutic agent, a bittering agent, a dye, a
gelling agent, and an irritant.

21. The sequestering subunit of claim 20, wherein the therapeutic agent is an opioid agonist.

Accordingly, with regard to the structure of the tablet of instant claim 1, Boehm clearly teaches that the aversive agent can be incorporated into the core such as a homogeneous dispersion of the aversive agent throughout the core thus providing a core, which is the innermost expansion layer, comprising the aversive agent [0035]. Since the aversive agent can be a gelling agent (claim 20) and the gelling agent can be the hydrophilic expandable polymer HPMC [0061] then clearly Boehm teach an innermost layer (core) comprising a hydrophilic expandable polymer and no drug thus forming an innermost expansion layer. The core may also comprise a water insoluble material which is then coated with an aversive agent [0036].  
Boehm explicitly teaches an embodiment comprising a gelling agent and an opioid agonist (e.g., [0062]; cl. 20 - 22), and an embodiment comprising an opioid agonist, an opioid antagonist, and an additional aversive agent (e.g., [0112]) thus providing a drug layer from which the drug, hydromorphone, diffuses within the GI tract to treat pain.
In regard to the barrier layer, the Examiner equates these to what Boehm calls the blocking agent, specifically the first “aversive agent-impermeable material” and, optionally, a second “aversive agent-impermeable material.” 
With regard to instant claims 1, 37, 38, the blocking agent comprises a first aversive agent-impermeable material, which is insoluble in the gastrointestinal tract, e.g. a cellulose polymer or acrylic polymer, for example a methyl methacrylate copolymer. (e.g., cl. 7 – 12, 15)  The instantly elected species is an ethyl acrylate / methyl methacrylate copolymer, and therefore a methyl methacrylate copolymer.
The sequestering subunit may comprise a second aversive agent-impermeable coating; which may be the same material as the first aversive agent-impermeable coating. (e.g. cl. 15 – 17) Therefore the second aversive agent-impermeable coating may also be a methyl methacrylate copolymer.
In regard to the diffusion layer being bonded to the barrier layer, when acrylic coatings are used, the subunits are preferably cured to stabilize the product; the subunits are subjected to oven curing at a temperature above the glass transition temperature (e.g., [0102]) 
The evidence below demonstrates that this curing process (Boehm, [0102]) is equivalent to the “bonding process” used in the instant specification, therefore by curing the acrylate coating, Boehm bonds it to the underlying layer.
Per the instant specification, the diffusion and barrier layers are bonded to each other by heat-treatment, preferably by curing. (e.g., instant spec. pp. 48 – 50, Ex. 29, 30; and [0062] “The diffusion and barrier layers are bonded to each other. . . . In preferred embodiments, a physical bond is formed between layers by heat curing. . .”) 
Mohammed evidences that curable polymers are ones that undergo cross-linking by heating which serves to harden or toughen the polymer and thereby impart crush resistance to the dosage form.  (e.g., p. 23, ll. 10 – 16)  Mohammed evidences that curable polymers include polyethylene oxide, polyvinyl alcohol, carbomers, poly(uronic) acids, silicones and mixtures thereof.  
Oshlack ‘760 evidences that a coating comprising ethylcellulose can be cured by exposure to elevated temperature and humidity (e.g., Abs.; cl. 1, 13, 20, 26, 30), for example at about 60 degrees C and 85 % relative humidity. (e.g., cl. 28)
Oshlack ‘493 evidences that a coating comprising an acrylic polymer may be cured by using elevated temperature. (e.g. Abs., cl. 1, 15, 26)  Oshlack evidences suitable polymers include copolymers of acrylic and methacrylic acid esters (e.g., cl. 15) and  copolymerizates of acrylic and methacrylic esters having a low content of quaternary ammonium groups (e.g., cl. 26).
Oshlack ‘982 evidences a coating comprising ethyl cellulose (e.g. Surelease) and hydroxypropyl methylcellulose (HPMC) (Methocel) can be cured.  (e.g. ethyl cellulose = Aquacoat, col. 8, ll. 62 – 65; methocel = HPMC, col. 15, ll. 45 – 50; curing: col. 16 - 22, Tables 3 – 10, 13 – 16).  
Boehm teaches processes which are performed at elevated temperature and therefore may bond the layers together, e.g. melt granulation and co-extrusion.  (Boehm, e.g., p. 9, para. 0067, 0069, 0073, 0075; p. 11, para. 0100)  For example, subunits may be added during the extrusion process and the extrudate can be shaped into tablets.  (p. 13 - 14, para. 0122)
In regard to the active ingredient being in the diffusion layer:  The active agent may be coated onto the sequestering subunit or be incorporated into a layer that 
 With regard to instant claims 1, 10, 11, Boehm teaches the product Surelease, which is ethyl cellulose, and Eudragit RS30D is an acrylic based polymer (e.g. [0181]).  Eudragit RS30D is an ammonio methylacrylate copolymer, specifically, a water-insoluble copolymer of ethyl acrylate (EA), methyl methacrylate (MM) and trimethylammoniumethyl methacrylate chloride (TAM)  (e.g., [0029])). 
In regard to the conditional limitation of instant claim 1, “when the pharmaceutical composition is physically compromised to produce particles having a particle size between 8 mesh and 500 mesh and exposed to a liquid comprising water and/or alcohol, the bond between the diffusion layer and the barrier layer is substantially preserved and the expandable polymer of the expansion layer absorbs at least a portion of the liquid and expands and/or forms a gel, and wherein when the pharmaceutical composition is contacted with an alcohol or consumed with an alcohol, the rate of oxymorphone or pharmaceutically acceptable salt thereof released from the composition within a time period of 4 hours is substantially the same or lower than the rate of oxymorphone or pharmaceutically acceptable salt thereof released when the pharmaceutical composition is administered without an alcohol”, the tablet of Boehm is implicitly configured to do this especially when Boehm teaches that a gel is formed. Boehm teaches: “With the inclusion of a gelling agent in the dosage form, the gelling 
In regard to claim 2, Boehm teaches oxymorphone and other opioids [0041], cl. 22. Boehm teaches a sustained-release dosage form comprising about 2 – 64 mg hydromorphone hydrochloride [0050], and teach that 3.375 mg of hydromorphone is equianalgesic to about 13.5 mg of oxycodone or 15 mg hydrocodone. [0042] Boehm also teaches that the opioid analgesic is provided in about 10 ng to about 275 mg [0051] thus encompassing the instantly claimed range of about 4-80 mg. Where the "claimed ranges are completely encompassed by the prior art, the conclusion that the claims are prima facie obvious is even more compelling than in cases of mere overlap." Peterson, 315 F.3d at 1330. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. That is not to say that the claimed composition having a narrower range is unpatentable. Rather, the existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
In regard to claims 10, 11 and 33, Boehm et al. teach acrylate and methacrylate polymers and copolymers, as discussed above in regard to claim 23.
In regard to claims 31 and 32, Boehm teaches: "The thickness of the coating will depend on the characteristics of the particular coating composition, and can be determined using routine experimentation.” [0074] (referring to the coating on the 
With regard to instant claim 35, such is inherent in the tablet of Boehm. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). 
With regard to instant claim 37, Boehm teaches cellulose acetate phthalate (claim 11; [0026]) and shellac [0079, 0094].
With regard to instant claims 36 and 41, “wherein when” clause is a conditional claim. If a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed.  As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps.  Therefore, the conditional steps in the instantly claimed method need not be found in the prior art in order to deny patentability of the method claims.  
Fassihi et al. teach controlled release drug delivery systems having at least 3 layers of a swellable erodible polymer, such as HPMC, and with a drug layer and two barrier layers where the three layers can differ in thickness (Abstract; column 2, lines 20-23; column 5, lines 17-22; and claims 1 5, 12, 13 and 26). The drug may also be in the barrier layers (column 4, lines 13-24). Fasshihi et al. teach that the time for erosion of a layer is affected by the thickness of the layer and that the thickness must be adjusted to provide the appropriate swelling rate and diffusivity which is determined by the artisan (column 5, lines 55-51). Fassihi et al. provide an example in Table 2 for a 3 layer composition (column 6) with variable amounts in Table 1 (columns 4-5). It is understood that the more polymer added the thicker the layer will be. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Boehm is that Boehm does do not expressly teach an anticipatory example of the instantly claimed composition used in methods of treating pain. 
2. The difference between the instant application and Boehm is that Boehm does do not expressly teach that that the hydrophilic expandable polymer is present in an amount of 5-90% by weight based on the total weight of the dosage from, the expansion layer has a thickness of about 5-95% of the total thickness of the tablet unit dosage form or from about 0.5 to 15 mm, the barrier layer has a thickness of about 5-50% of the tablet unit dosage form or from about 0.1 to about 2.5 mm and the diffusion layer has a thickness of about 1-30% of the tablet unit dosage form or about 0.1 to 1.0 mm. This deficiency in Boehm is cured by the teachings of Boehm and Fassihi et al. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat a patient with a tamper-resistant extended release tablet dosage form, as suggested by Boehm, with a tablet comprising layers, wherein the tablet comprises an opioid agonist such as about 4-80 mg of oxymorphone HCl; the dosage form comprising an inner expansion layer, a barrier layer, a drug-containing diffusion layer, wherein the diffusion layer is bonded to the barrier layer, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because:   the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference does not disclose the specific combination of variables, in a specific embodiment or in a working example, such that “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the disclosed elements and embodiments of Boehm to prepare the claimed composition especially when Boehm teaches and suggests multilayer tablets comprising the instantly claimed components including oxymorphone and pharmaceutically acceptable salts thereof. The 
In regard to whether the bond between the barrier layer and diffusion layer is substantially preserved when the composition is physically compromised, not only is this a conditional clause but also Boehm teaches heat curing the acrylic polymer layers [0102].  This is the same process recited in the instant specification to bond the layers together, and the evidence cited above demonstrates that curing acrylic polymers will result in cross-linking which strengthens or hardens the polymer and makes the dosage form crush resistant (e.g. Mohammed and Oshlack refs cited above).  Because the aversive agent-impermeable layer(s) and drug-containing layers may both be acrylates, the process would cause cross-linking between the layers which would bond the layers together, thereby making the dosage form tamper resistant.  Therefore the pharmaceutical dosage form of Boehm is also configured to achieve the conditional clause.
By teaching that the dosage form is tamper-resistant, Boehm implicitly teaches that the bond is preserved, otherwise one would be able to separate the drug from the aversive agent and/or the aversive agent- impermeable layer, by tampering, and the dosage form would not be tamper resistant.  
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to construct the tablet of Boehm et al. with the hydrophilic expandable polymer is present in an amount of 5-90% by weight based on the total weight of the dosage from, the expansion layer has a thickness of about 5-95% of the total thickness of the tablet unit dosage form or from about 0.5 to 15 mm, the barrier layer has a thickness of about 5-50% of the tablet unit dosage form or from about 0.1 to about 2.5 mm and the diffusion layer has a thickness of about 1-30% of the tablet unit dosage form or about 0.1 to 1.0 mm, as suggested by Boehm et al. and Fassihi et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because clearly the layers taught by Boehm et al. must have some inherent thickness. Indeed, Boehm teaches the thickness of the coating will depend on the desired characteristics and may be determined by routine optimization [0074]. Additionally, Fassihi et al. teach that the time for erosion of a layer is affected by the thickness of the layer and that the thickness must be adjusted to provide the appropriate swelling rate and diffusivity which is determined by the artisan. Indeed, Fassihi et al. teaches that: “The relative percentages of the various components will change with the desired release rate and compression used to produce the tablet.” (column 5, lines 15-17).  Fassihi et al. does suggest 30-90% w/w of polymer in the barrier layer 2 and 30-90% by weight of In re Applied Materials, Inc., 692 F.3d 1289, 1298 (Fed. Cir. 2012). Consequently, constructing the tablet dosage form of Boehm with the hydrophilic expandable polymer is present in an amount of 5-90% by weight based on the total weight of the dosage from, Consequently, in the absence of unexpected results, adding more or less components to vary the amount of each component, and thus the thickness of each layer to arrive at the barrier layer having a thickness from about 0.1 to 2.5 mm and comprising a polyacrylates dispersion, the diffusion layer having a thickness of about 0.1 to 1.0 mm and the expansion layer has a thickness of from about 0.5 to 15 mm, is an obvious variation achieved by routine optimization by the ordinary artisan in view of the combined references. In other words, optimizing the thickness of each layer is within the purview of the ordinary artisan in view of the combined references because it is merely adding more or less components to each layer with respect to the whole. "The mere fact In re Applied Materials, Inc., 692 F.3d 1289, 1298 (Fed. Cir. 2012).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 7-11 31 and 32-41 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the following copending applications and claims, in view of Boehm (US 2004/0131552 A1) (cited above and in prior action). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to an immediate release composition comprising a specific opioid and the copending claims are drawn to immediate release or extended release formulations of agents which may be opioid agonists and which recite the same structure as instantly claimed.  
Using the same basic tablet structure and substituting other opioids is an obvious variation.  The active ingredients have similar structures, will be expected to act in similar ways, and are also prone to abuse.  
In regard to the specific mechanism of action, Boehm et al. teach gelation as one of several mechanisms which may be used (e.g. [0037]) therefore, in the absence of evidence to the contrary; selection of this mechanism is an obvious variation. 
Immediate release and extended release dosage forms are well known in the art and, again, the structure as claimed does not chemically distinguish the two dosage forms, e.g. polymers specific to extended release vs. immediate release are not recited in the specified claims, therefore the two dosage forms are obvious variants of each other. The novelty for both lies in the basic structure and properties of a tamper-resistant dosage form, which is essentially the same in both sets of claims.
In regard to copending applications with claims drawn to compositions, the instant method is obvious because the only step is the step of administering the composition.
In regard to copending claims drawn to methods of making, because the structure prepared by the process is the same as recited in the instant claims, the instant claims are obvious over the method of preparation.
In regard to the intensity of euphoria, this is related to the deterrent mechanism employed (e.g. gelation, hydrophilic expandable polymer) and is an inherent property of the composition. 
The copending claims and applications are:
Application #
Copending claims

Subject matter
Why obvious?
13/040,953 (parent application)
1, 3, 4, 6, 8 - 9, 23, 32-36

Active is morphine + oxycodone; re: claims 12 – 20 – these effects can be obtained with gelling agent, which corresponds 

13/408,068 (NOA filed 3/24/20)
1, 3 –5, 7- 9, 19, 23, 30, 31, 33, 35 -  38-82

(immediate release); oxycodone
Same basic structure and properties.
13/408,076 (NOA filed 3/30/20)
1 – 9, 11 -12, 15 – 19, 21 – 23, 26 – 39, 42 – 46, 48 – 53-129


Opioids (cl. 27 - 29); NSAID
Same basic structure and properties; combo opiate + NSAID taught by Boehm (e.g. [0045])
14/536,332
23- 25, 28 - 29, 31-36

Methods of treating pain with tablet having expansion, barrier, diffusion layers and Immediate release, oxycodone
Same basic structure and properties.
14/536,357
1 – 4, 7-11, 33-42

Methods of treating pain with tablet having expansion, barrier, diffusion layers  and extended release; hydrocodone
Same basic structure and properties.





14/536,459
23- 25, 28 - 29, 31-36

Methods of treating pain with tablet having expansion, barrier, diffusion layers and immediate release; oxymorphone
Same basic structure and properties.


These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/21/21 (Remarks) have been considered but are not persuasive. 
Applicant first notes that a “sequestering agent” is an art recognized term and asserts that the artisan would recognize from the Abstract of Boehm that a “sequestering agent” as defined by Boehm is “an aversive agent and a blocking agent” which blocks release of the aversive agent and not the drug (pages 12-13 of remarks). Applicant then asserts that: “However, this reference neither discloses nor suggests a means for reducing rate of release of hydromorphone or a pharmaceutically acceptable salt thereof by simple cutting of a tablet in pieces or grinding.” Respectfully, the Examiner cannot agree because Boehm specifically states that the tampering can be by shearing (cutting) and grinding [0022] and describe sustained release of the therapeutic agent ([0076-0078]) with known release-retarding materials ([0079-0086]) which can be modified by using more than one release retarding material or varying the thickness of the release retarding material, for example [0091] and the dosage form is a layered tablet [0118].  
Applicant argues that the claimed method addresses the problem of “dumping” of hydromorphone and that Boehm is not so limited and the instant method is multiply resistant to tampering by mechanisms completely different from that of Boehm. Respectfully, the Examiner cannot agree. Boehm is all about treating/managing pain with hydromorphone [0005] and even discusses the aversive agent as a gelling agent  which would slow the release of the active agent or render unsuitable for injection [0060]. Applicant defines “dumping” as a polymer that “is able to hold the drug within” 
Applicant asserts that Fassihi would lead the artisan away from the claimed invention because Fassihi discloses the use of erodible layers which would offer not obstacles to abuse by crushing or dissolution. Respectfully, the Examiner is not relying upon Fassihi as characterized by Applicant but rather as discussed above. 
The evidentiary references are relied upon as discussed supra. 
Applicant submits an FDA news release from 2017 which recommended removal of a product from Endo Pharmaceuticals. However, that reference does not discredit the reference of Boehm in any way. Applicant further asserts that the FDA news release indicates a shift from nasal to injection following the product’s reformulation. Applicant asserts that this is evidence of the fact that as late as the summer of 2017, no safe formulation of oxymorphone ER was available. While that is interesting, it still does not discredit Boehm or Fassihi. 
It is noted for the record, that Applicant is not arguing anything unexpected or surprising about the arrangement of layers or the thickness of the layers in the tablet. In fact, a text search of the instant specification does not reveal anything as surprising or unexpected at all. As the Supreme Court explained in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
With regard to the double patenting rejections, Applicant asserts that the FDA News Release evidences important considerations uniquely pertaining to oxymorphone ER. However, it is a post-filing publication and not a showing of any surprising or unexpected results. The rejections will be maintained at this time. 

Conclusion

	No claims are allowed.
Examiner comment:
The Examiner notes allowances to applications directed to similar oral abuse deterrent compositions with similar components in, for example applications: 13408076, 13408068 and 13041020. Perhaps inclusion of the point of novelty in those applications, as well as appropriate terminal disclaimers, here will lift the claims to allowable subject matter. Although the Examiner notes that each patent application is examined on its own merits. In reviewing specific rejections of specific claims, the Examiner does not In re Gyurik, 596 F.2d 1012, 1016 n. 15 (CCPA 1979).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613